DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/389,637 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (# US 2015/0299948).
Pan et al. discloses:
1. A treatment liquid composition used by being applied to a cloth (see Abstract; [0143]), the treatment liquid composition comprising: 
an aliphatic diisocyanate ([0032]-[0035]); 
at least one compound selected from the group consisting of multivalent metal salts ([0058]) and cationic polymers ([0013]; [0169]); and 
water ([0024]-[0025]; [0082]).
The Examiner draws particular attention to the Applicant that "Pan et al. does address a aliphatic diisocyanate, metal salts, cationic polymers, it teaches a laundry list of possible diisocyanate, metal salts, and cationic polymers. The format in which Pan et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Pan et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the diisocyanate, metal salts, and cationic polymers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The treatment liquid composition according to claim 1, wherein the aliphatic diisocyanate is added in a state of a cationic or nonionic dispersion in water ([0024]-[0040]).
3. The treatment liquid composition according to claim 1, wherein the aliphatic diisocyanate contains a blocked isocyanate group ([0032]-[0036]).
4. The treatment liquid composition according to claim 1, wherein the aliphatic diisocyanate is an alkylene diisocyanate ([0032]).
5. The treatment liquid composition according to claim 1, wherein the cloth contains fibers having a hydroxy group ([0143]).
6. The treatment liquid composition according to claim 1, further comprising resin particles ([0120]).
7. A printing method (see Examples) comprising: 
an application step of applying an ink jet ink composition containing a disperse color material (pigmented ink; [0009]; [0120]) and resin particles onto a cloth with the treatment liquid composition ([0009]; [0143]) as set forth in claim 1 applied thereto; and 
a heating step of heating the cloth after the application step ([0107]).
8. The printing method according to claim 7, further comprising a drying step of drying the cloth before the application step ([0107]).
9. A composition set comprising: the treatment liquid composition as set forth in claim 1; and an ink jet ink composition containing a disperse color material (pigment; [0009]; [0120]) and resin particles ([0120]).
10. A cloth with the treatment liquid composition as set forth in claim 1 applied thereto (see Abstract; [0014]; [0143]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(1) Ishida (# US 2018/0282567) discloses a pretreatment liquid for use in ink jet pigment textile printing contains at least one of a resin dispersion and a cross-linker, a lubricant, and water (see Abstract).
(2) Zheng et al. (# US 2021/0246327) discloses a fluid set includes a pre-treatment composition and an ink composition. The pre-treatment composition includes a multivalent metal salt, a cationic polymer, and an aqueous vehicle. The ink composition includes a pigment, a polyurethane-based binder, and an aqueous ink vehicle (see Abstract).
(3) Guo et al. (# US 2021/0070082) discloses an inkjet pre-treatment fluid for textile printing includes a fixing agent including a multivalent metal cation; and a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate, and an anionic blocked polyisocyanate having an acid number less than 5 mg KOH/g. The inkjet pre-treatment fluid further includes a liquid vehicle (see Abstract).
(4) Zhou et al. (# US 2021/0363373) discloses a fabric coating composition, comprising from 2 to 50 dry parts of a crosslinking polymer, from 5 to 60 dry parts of a polymeric binder; from 2 to 30 dry parts of pigment fixation agents, parts are based on total dry content of the coating composition; a pH control agent in an amount adjusted to have a pH above 7; and an aqueous liquid vehicle is described. The coating composition is used to be applied to a fabric print medium. Also described herein are a coated fabric printable medium, a method for forming the coated fabric printable medium and a method of textile printing that includes ejecting an ink composition onto the coated fabric print medium described herein (see Abstract).
(5) Loccufier (# US 2019/0367762) discloses an aqueous dispersion of a capsule is composed of a polymeric shell surrounding a core, the core containing an oligomeric blocked isocyanate characterized in that the blocked isocyanate is derived from a di-, tri- or tetrafunctional isocyanate terminated oligomer selected from the group of an isocyanate terminated oligo-ether, an isocyanate terminated oligo-ester, an isocyanate terminated oligo-carbonate, an isocyanate terminated butadiene oligomer, an isocyanate terminated hydrogenated butadiene, an isocyanate terminated isoprene oligomer, an isocyanate terminated silicone and combinations thereof. The dispersion is suitable for pre-treatment liquids and inkjet inks in textile printing (see Abstract).
(6) Zhou et al. (# US 2021/0324575) discloses a pre-treatment composition comprising water, reactive crosslinking agents and polyurethane particles polyurethane particles including sulfonated- or carboxylated-diamine groups, isocyanate-generated amine groups, and polyalkylene oxide side-chains. Also disclosed is a pre-treated printable medium comprising a base substrate and the pre-treatment composition, such as described herein, that is applied over, at least, one side of the base substrate, forming an image-receiving surface. Also disclosed is the method for making such printable medium.
(7) Hees et al. (# US 2006/0010619) discloses an aqueous pretreatment liquor for preparing a textile substrate for inkjet printing, comprising (A) one or more polycationic compounds, (B) one or more thickeners, (C) optionally customary additives, (C) water. Preferred polycationic compounds (A) are polymers or copolymers of diallyldialkylammonium monomers. Preferred thickeners are obtainable from (i) polyetherdiols, (ii) diisocyanates (see Abstract).
(8) Pan et al. (# US 2017/0058453) discloses an aqueous polymer dispersion with nonionic colloidal stabilization, polyvalent metal ion, coagulating acid, and an optional mono or polyhydric alcohols and/or alkylene-oxide oligomers (humectants or surface tension modifiers), and optional surfactant are disclosed for use as pretreatment for substrates such as textiles and garments (see Abstract).
(9) Toeda et al. (# US 2021/0071026) discloses a pretreatment liquid composition comprises water-insoluble resin ([0064]); polyvalent metal salt ([0065]); cationic polymer ([0065]); water ([0160]).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853